DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/221,836 of CHEN et al. for “MULTIPLE LANE REAL-TIME TRAFFIC MONITOR AND VEHICLE ANALYSIS USING DISTRIBUTED FIBER SENSING” filed on April 04, 2021 has been examined.

Claims 1-10 are pending.

Drawings
Drawings Figures 1-3 submitted on April 04, 2021 are in compliance with the provisions of 37 CFR 1.121(d).

Claim Objections
Claims 1-3, 5-6 and 8-9 are objected to because of the following informalities: 
Claim 1 recites - - CHARACTERIZED IN THAT- - in line 5.  
Claim 2 recites - - FURTHER CHARACTERIZED BY- - in line 1.
Claim 3 recites - - FURTHER CHARACTERIZED BY - - in line 1.  
Claim 5 recites - - FURTHER CHARACTERIZED IN THAT- - in line 1.
Claim 6 recites - - FURTHER CHARACTERIZED IN THAT- - in line 1.
Claim 8, recite a method and improperly depend on a system claim 1.
.
Appropriate correction is required.

Note: 
For examining purpose dependent claim 8 that recites a method is treated as dependent of the independent method claim 7.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of HILL et al. (U.S. Publication No. US 2004/0061628 A1) hereinafter “Hill-628” in view of the CHINESE Prior Art of QU FENGZONG et al. (CN Publication No. 107256635 A) hereinafter “Qu”.
As to claim 1, Hill-628 discloses a distributed fiber optic sensing (DFOS) system (sensor station 2 will elicit a response from at least one fiber optic sensor 5, shown in Figure 3 and described in Paragraphs 0086-0087) for multiple-lane (multi-lane highway 10, shown in Figure 3 and described in Paragraph 0087), real-time traffic monitoring, said system comprising: a DFOS interrogator system (an interferometric interrogation system 9, described in Paragraph 0086) in optical communication a length of optical fiber cable positioned under a roadway/highway (sensor stations are connected by optical fiber 3 to an interferometric interrogation system 9, described in Paragraph 0086); the system characterized in that at least a portion of the length of optical fiber cable positioned under the roadway/highway is arranged in a multiple-transverse arrangement (sensor station 2 comprises four fiber optic sensors 5, connected to one another in series and to optical fiber 3 by optical fiber 6. At each sensor station 2 the sensors 5 are deployed in the highway 1 such that there are two sensors, separated as indicated by distance 7, per lane of the highway. Arrows 8 represent the direction of travel of traffic on each lane of the highway, described in Paragraph 0086; See also Figure1-2 and Paragraphs 0047, 0085, and 0111). 
Hill-628 does not expressly disclose vehicle analysis.
Qu discloses a system and method for real-time vehicle identification that is based on a distributed optical fiber sensing on the roadside (described in Paragraphs 0019, 0020 and Claim 2).
Thus, given the system of Hill-628 and having the teaching of Qu, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the system used for vehicle identification method disclosed by  Qu into the system of Hill-628, in order to have a distributed fiber optic sensing (DFOS) system for multiple-lane, real-time traffic monitoring and vehicle analysis, said system comprising: a DFOS interrogator system in optical communication a length of optical fiber cable positioned under a roadway/highway; the system characterized in that at least a portion of the length of optical fiber cable positioned under the roadway/highway is arranged in a multiple-transverse arrangement, for the obvious motivational reasons of incorporating different conventional and well known system and method for enhancing monitoring multi-lane roadway by utilizing what is disclosed by an analogues art that is used in monitoring and identifying vehicles on roadway.
As to claim  2, the combination of Hill-628 and Qu as set forth above in claim 1, further Hill-628 discloses the system further characterized by the roadway/highway includes multiple traffic lanes (six lanes 11 of highway 10, shown in Figure 3 and described in Paragraph 0087) and a plurality of portions of the optical fiber cable are arranged in a multiple-transverse arrangement such that at least one multiple-transverse arrangement is respectively located under one of the multiple traffic lanes each sensor station 2 the sensors 5 are deployed in the highway 1 such that there are two sensors, separated as indicated by distance 7, per lane of the highway. Arrows 8 represent the direction of travel of traffic on each lane of the highway. Each sensor is arranged such that its longest dimension is perpendicular to the direction of traffic flow 8, shown in Figures 1, 3 and described in Paragraph 0086). 
As to claim 3, the combination of Hill-628 and Qu as set forth above in claim 2, further having Qu’s disclosure that discloses the vehicle identification method based on the distributed optical fiber sensing in intelligent traffic, comprises the steps of performing a time domain and a frequency domain to perform time-frequency combined analysis, wherein machine learning methods such as a neural network are used (shown in Figures 1, 3 and described in Partographs 0017, 0020 and 0022-0023), it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to further modify the combination of Hill-628 and Qu in order to have the system further characterized by an intelligent analyzer is configured to analyze DFOS sensing data received by the DFOS interrogator system, for the same motivational reason/s stated above in claim 1.
As to claim 7, Hill-628 discloses a method of operating a traffic monitoring system for monitoring traffic of a multi-lane highway (multi-lane highway 10, shown in Figure 3 and described in Paragraph 0087) said system comprising: distributed optical fiber sensing system (sensor station 2 will elicit a response from at least one fiber optic sensor 5, shown in Figure 3 and described in Paragraphs 0086-0087) for multiple-lane (multi-lane highway 10, shown in Figure 3 and described in Paragraph 0087), real-time traffic monitoring, said system comprising: a length of optical fiber (optical fiber 3, shown in Figures 1 and 3); and a distributed optical fiber (sensor stations 2 are connected by optical fiber 3, described in Paragraph 0086) sensing interrogator (an interferometric interrogation system 9, described in Paragraph 0086) in optical communication with the length of optical fiber (sensor stations are connected by optical fiber 3 to an interferometric interrogation system 9, described in Paragraph 0086), wherein at least a portion of said optical fiber is positioned under a roadway/highway (sensor station 2 the sensors 5 are deployed in the highway 1) and arranged in a multiple transverse arrangement (sensor station 2 comprises four fibre optic sensors 5, connected to one another in series and to optical fibre 3 by optical fibre 6. At each sensor station 2 the sensors 5 are deployed in the highway 1 such that there are two sensors, separated as indicated by distance 7, per lane of the highway. Arrows 8 represent the direction of travel of traffic on each lane of the highway, described in Paragraph 0086; See also Figure1-2 and Paragraphs 0047, 0085, and 0111).
Hill-628 does not expressly disclose vehicle analysis, and method comprising: operating the distributed optical fiber sensing interrogator to determine vibration sources at one or more points along the length of the optical fiber; and associating the vibration sources with vehicular traffic on the highway roadway. 
Qu discloses a system and method for real-time vehicle identification that is based on a distributed optical fiber sensing on the roadside in an intelligent traffic system (described in Paragraphs 0019, 0020, 0022and Claim 2) comprising the steps of: carrying out a continuous vibration detection on an optical fiber using the distributed optical fiber sensing system to obtain a vibration occurrence position; extracting characteristics capable of representing a vehicle vibration to form a characteristic shown in Figure 1 and described in Paragraphs 0020 and 0022).
Thus, given the system of Hill-628 and having the teaching of Qu, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the system used for vehicle identification method disclosed by  Qu into the system of Hill-628, in order to have a method of operating a distributed optical fiber sensing system for multiple-lane, real-time traffic monitoring and vehicle analysis, said system comprising: a length of optical fiber; and a distributed optical fiber sensing interrogator in optical communication with the length of optical fiber, wherein at least a portion of said optical fiber is positioned under a roadway/highway and arranged in a multiple transverse arrangement; said method comprising: operating the distributed optical fiber sensing interrogator to determine vibration sources at one or more points along the length of the optical fiber; and associating the vibration sources with vehicular traffic on the highway roadway, for the obvious motivational reasons of incorporating different conventional and well known system and method for enhancing monitoring multi-lane roadway by utilizing what is disclosed by an analogues art that is used in monitoring and identifying vehicles on roadway.
As to claim 8, the combination of Hill-628 and Qu as set forth above in claim 7, further Hill-628 discloses wherein the highway/roadway is a multiple-lane highway/roadway the system further characterized by the roadway/highway includes multiple traffic lanes (six lanes 11 of highway 10, shown in Figure 3 and described in Paragraph 0087).
As to claim 9, the combination of Hill-628 and Qu as set forth above in claim 8, further having Qu’s disclosure that discloses the extracted vibration features include a short-time zero-crossing rate feature, a frequency domain distribution feature, a power spectrum feature, a marginal spectrum feature, and statistical feature of the spectrum distribution, wherein in the feature extraction process, to distinguish whether a vibration signal belongs to the vehicle or which type of vehicle by selecting signal feature, a dimension of the feature required by vehicle identification is reduced (shown in Figure 1 and described in Paragraphs 0014 and 0030), it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to further modify the combination of Hill-628 and Qu in order to have the method further comprising generating one or more waterfall plots indicative of vibrations across the multiple-lanes of the highway/roadway, for the same motivational reason/s stated above in claim 7.
As to claim 10, the combination of Hill-628 and Qu as set forth above in claim 9, further having Qu’s disclosure that discloses classifying the vibration signals according to the time-frequency characteristics of the vehicle vibration; and judging whether the vibration signals belong to the vehicle vibration, so as to judge a position and the number of the vehicle and further judge the type of the vehicle, wherein the vibration time-frequency characteristics are analyzed using the vibration information detected by the sensor where the machine learning methods such as a neural network are used (shown in Figure 1 and described in Paragraphs 0010 and 0017), it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to further modify the combination of Hill-628 and Qu in order to have the .


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of HILL et al. (U.S. Publication No. US 2004/0061628 A1) hereinafter “Hill-628” in view of the CHINESE Prior Art of QU FENGZONG et al. (CN Publication No. 107256635 A) hereinafter “Qu” and further in view of the Prior Art of HILL et al. (U.S. Publication No. US 2012/0230629 A1) hereinafter “Hill-629”.
As to claim 4, the combination of Hill-628 and Qu as set forth above in claim 3, the combination does not expressly disclose wherein each multiple-transverse arrangement of optical fiber cable exhibits a folded or serpentine pattern--winding or turning one way and another--such that multiple segments/sections of the fiber underlie a section of the roadway and the fiber does not cross over or overlie or underlie itself. 
Hill-629 discloses a distributed fiber optic sensing system arrangement, wherein a length of sensing fiber (104) is connected at one end to an interrogator (106) and may be buried in the ground to provide monitoring of a perimeter or monitoring of a buried asset such as a pipeline; and when it comes to a fiber geometry, the fiber (104) can be arranged in a curved or folded arrangement, and also the fiber optic cable (104) can have a Z shape arrangement with a first straight section (602a) to provide additional sensor functionality (shown in Figures 1, 6a-7 and described ibn Paragraphs 0044, 0088-0089 and 0123-0124).
Hill-628 as modified by Qu and having the teaching of Hill-629, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the teaching of  Hill-629 into the system of Hill-628 as modified by Qu in order to further modify the combination, in order to have wherein each multiple-transverse arrangement of optical fiber cable exhibits a folded or serpentine pattern--winding or turning one way and another--such that multiple segments/sections of the fiber underlie a section of the roadway and the fiber does not cross over or overlie or underlie itself, as the disclosures of the prior arts are directed to analogues art that could be combined to further enhance the monitoring capability of the system.
As to claim 5, the combination of Hill-628, Qu and Hill-629 as set forth above in claim 4, further Hill-628 discloses the system further characterized in that distributed fiber optic sensing data and telecommunications data coexist simultaneously on one or more lengths of the optical fiber (utilizing a time-division multiplexing such that the interrogation system (9) is adopted to monitor an output of each optical fiber sensor (5) substantially simultaneously to derive data related to vehicle traffic passing each sensor, wherein each lane 11 of highway 10m, has at least one fiber optic sensor 5, shown in Figure 3 and described in Paragraphs 0047-0062). 
As to claim 6, the combination of Hill-628, Qu and Hill-629 as set forth above in claim 5, further Hill-628 discloses the system further characterized in that DFOS data is one or more selected from the group consisting of distributed vibration sensing, distributed temperature sensing, distributed vibration/acoustic sensing (interrogation system 9 and interferometer 33 comprise two acousto-optic modulators (AOMs), wherein all sensor stations 2  are connected by the optical fiber 3 to the interferometric interrogation system 9, shown in Figure 10 and described in Paragraph 0022, 0086 and 0116 of Hill-628; and Qu further discloses carrying out a continuous vibration detection on the optical fiber using the distributed optical fiber sensing system to obtain a vibration occurrence position, shown in Figure 1 and described in Paragraph 0022).

Conclusion/Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SISAY YACOB/						February 13, 2022           Primary Examiner, Art Unit 2685